OPINION
PER CURIAM.
Pro se petitioner John Jarmon seeks a writ of mandamus to compel the United States District Court for the Eastern District of Pennsylvania to rule on his habeas corpus petition filed on November 2, 2004.
On October 26, 2007, the District Court, 2007 WL 3132808, entered an order denying Jarmon’s habeas corpus petition. Because Jarmon has now received the relief he sought in filing his mandamus petition — a ruling by the District Court — we will deny his mandamus petition as moot.